DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application is a 371 of PCT/US2019/026787 filed 04/10/2019 and claims priority from provisional application 62/761,897 filed 04/10/2018.
 
Status of Claims
Claims 1-13, 15-23, 37, and 38 are pending and present for consideration.
Claims 14 and 24-36 are canceled.

Information Disclosure Statement
The Information Disclosure Statement filed on 12/13/21 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejections of Claims 1, 9, and 17 set forth in the non-final rejection dated 12/20/21 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8-11, 15, 17-23, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (Feinberg)  US 2016/0167312 A1 in view of Alharbi (Alharbi et al. Factors Influencing the Dimensional Accuracy of 3D-Printed Full-Coverage Dental Restorations Using Stereolithography Technology. The International Journal of Prosthodontics, 2016. 29(5), pp.503-510.) The references are provided in the IDSs dated 10/07/20 and 12/13/21, respectively.
Regarding Claim 1, Feinberg discloses the invention substantially as claimed being (Figs. 2 and 4A-4C; [Abstract], [0008], and [0035]-[0066]) a method of fabricating a replacement structure for a biological structure of a patient, the method comprising:
depositing a structure material into a support material in the form of the replacement structure (FIG. 4B shows a scaled-down FRESH printed vasculature 404 embedded within a support bath 406 with a US penny 408 for size reference) based upon a computer model generated from image data of the biological structure of the patient ([0065] describes:”…3D models of the right coronary arterial tree from a human heart can be scaled-down and printed using FRESH with high fidelity.  FIG. 4A shows a 3D CAD model 400 of the coronary artery vasculature from a human heart.  Coronary artery 3D models based on whole-body MRI imaging can be downloaded from a database that has 3D data for major arteries and veins in the body.)
wherein the support material is stationary at an applied stress level below a threshold shear stress level and flows at an applied shear stress level at or above the threshold shear stress level [0008];
wherein the support material is configured to physically support the structure material during deposition of the structure material [0008];
wherein the structure material comprises a fluid that transitions to a solid or semi-solid state after deposition [0008];
wherein the structure material comprises a contrast agent (Fig. 3A and [0064] describe the use of food coloring for visualization; Fig. 4B and [0066] describes a fluorescently-labeled structure material);
removing the support material ([0008] and [0039]); and 
inducing cross-linking of the structure material of the replacement structure ([0052] and [0053] describe the structure material being crosslinked); and
imaging the replacement structure according to the contrast agent (Figs 4B-4C and [0066] describe imaging the replacement structure, which is the fluorescently-labeled alginate structure, using confocal microscopy.)
However, Feinberg does not disclose a step of determining a dimensional accuracy of the replacement structure by comparing the image of the replacement structure with the computer model.
In the same field of computer-assisted manufacturing, Alharbi teaches ([Abstract], pp. 504-508 [Materials and Methods]) a method of fabricating a replacement structure for a biological structure of a patient (a replacement crown for a tooth) comprising a step of determining a dimensional accuracy of the replacement structure (the root mean square and average values between the STL files of the test model and the reference computer model were calculated) by comparing the image of the replacement structure (test model: STL file of the scanned printed crowns) with the computer model (reference model: STL file of the virtually designed crown) (see p. 506, [Analysis]).) The purpose of this step is to evaluate the deviations between the replacement structure (for dental restoration) and the computer model (p. 507, [Qualitative Findings].)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a step of determining a dimensional accuracy of the replacement structure by comparing the image of the replacement structure with the computer model in the method of Feinberg, as taught by Alharbi, in order to evaluate the deviations between the replacement structure and the computer model.


Regarding Claim 8, Feinberg discloses [0050] a replacement structure selected from the group consisting of a heart valve ([0050] discloses: “[A] wide range of 3D objects have been printed including geometric solids, vascular networks, whole organs such as the embryonic heart, and intricate scaffolds”; the limitation is met because an embryonic heart would contain a heart valve.)

Regarding Claim 9, Feinberg discloses [0050] a structure material comprising a hydrogel comprising a material selected from the group consisting of collagen, alginate, decellularized extracellular matrix material, fibrinogen, matrigel, and hyaluronic acid ([0050] discloses : “[A] range of materials using FRESH have been 3D printed, including alginate, collagen, fibrin, matrigel, photo-crosslinkable hyaluronic acid…”) 

Regarding Claim 10, Feinberg discloses ([0058]-[0060]) a support material comprising a hydrogel comprising a gelatin microparticle slurry ([0058] discloses: “FIG. 2 shows FRESH printing using a gelatin slurry as the thermo-reversible Bingham plastic support bath 202…” and “gelatin slurries may be blended in a common blender, resulting in a narrower distribution of smaller particles.”)

Regarding Claim 11, Feinberg discloses [0070] a step of applying a growth agent to the replacement structure ([0070] discloses: “…alginate is a suitable print material for some structures, […] alginate is not cell adhesive, and therefore may not be suitable for use in printing tissue engineering scaffold.  One option is to modify the alginate with cell adhesive polypeptides of proteins.  For example, alginate can be modified by the covalent linking of the arginine-glycine-aspartic acid (RGD) amino acid sequence to bind cells, or a wide range of other bioactive molecule.”) The Examiner submits that applying RGD peptide to the alginate replacement structure reads on the step of applying a growth agent to the replacement structure because RGD peptide promotes the binding and the subsequent growth of cells on the replacement structure.

Regarding Claim 15, Feinberg discloses (Fig. 4B; [0052] and [0066]) a step of imaging the replacement structure (printed vasculature) comprising capturing the image of the replacement structure (Fig. 4B) via an imaging technique, the imaging technique selected from the group consisting of CT, MRI, OCT, and laser scanning (with a laser scanning confocal microscope) ([0066] discloses: “[T]he printed vasculature 404 can be released intact from the thermo-reversible support bath 406 and imaged using a laser scanning confocal microscope to visualize the hollow lumen that is generated.”)

Regarding Claim 17, Feinberg discloses ([0051]-[0052] and [0060]) a support material comprising a thermoreversible material (a gelatin slurry in the form of micronized particulates), and a step of removing the support material by heating the support material to a threshold temperature at which the support material transitions from a solid or semi-solid state to a liquid state ([0052] discloses: “[O]nce the alginate scaffolds are printed, the gelatin is melted by heating the gelatin to its melting temperature […] and then removed by washing it out.”

Regarding Claim 18, Feinberg discloses [0043] depositing the structure material into the support material such that a longitudinal axis of a striation of the deposited structure material is aligned with a predetermined direction to cause the replacement structure to exhibit anisotropic properties (the limitation is met because [0043] discloses: “…the fabricated structured can have three-dimensions, and the fabricated structure can have printed anisotropic mechanical properties in a direction that lie in XY plane.  For example, EFM can be used to print in the direction of nerve fibers in 3D, or in the direction of muscle fibers in 3D.”)

Regarding Claim 19, Feinberg discloses [0043] depositing the structure material in a non-planar direction to cause the replacement structure to exhibit anisotropic properties (the limitation is met because [0043] discloses: “[A] structure can also be printed in a non-planar fashion in a curved path, such as a helix […] the fabricated structured can have three-dimensions, and the fabricated structure can have printed anisotropic mechanical properties in a direction that lie in XY plane.”)

Regarding Claims 20 and 21, Feinberg discloses [0081]: “For example, skeletal muscle cells can be integrated into nanostructured fibers composed of the extracellular matrix protein, such as collagen.  This will result in a living cell thread composed entirely of cells and biopolymers, eliminating any synthetic polymers from the system.  Skeletal myoblasts can be seeded onto collagen fibers 3D printed with FRESH, or mixed with the collagen and FRESH printed directly as cell-laden fiber to create living muscle fiber threads of highly aligned muscle cells (the Examiner submits that the step of printing fibers to create threads of aligned muscle cells implies both the steps of determining a direction of a fiber of the biological structure, and depositing the structure material into the support material by depositing the structure material in a direction aligned with the direction of the fiber of the biological structure.) 
In the example cited above, however, Feinberg does not disclose a step of obtaining the image data of the biological structure from the patient, wherein the biological structure comprises a heart and the fiber comprises a muscle fiber. Feinberg teaches in the example described in [0079]: “FRESH can be used to engineer complex 3D heart tissue with a level of structure and functional performance that is difficult to create using alternative approaches.  To 3D print anatomically-optimized engineered cardiac tissues, a 3D computer model of the neonatal human ventricle may be built based on 3D MRI scans, which enables the use of computational modeling to optimize the tissue design to maximize performance as well as optimize the design for 3D printing.”
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a step of obtaining the image data of the biological structure from the patient to print muscle tissue for craniofacial repair, as taught by Feinberg in the example of heart muscle tissue, in order to optimize the tissue design and to maximize performance.

Regarding Claim 22, Feinberg discloses [0052] inducing cross-linking of the structure material of the replacement structure by selectively treating a portion of the replacement structure (the Examiner submits that a portion of the replacement structure may encompass the entire structure as broadly claimed) with the cross-linking agent such that cross-linking of the structure material is induced in that portion ([0052] discloses:“[A]lginate scaffolds are then 3D printed within the support bath, where the calcium ions crosslink the alginate and the gelatin mechanically supports the alginate.”)

Claim 23 amounts to a product-by- process claim. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this instance, Feinberg in view of Bellichi, discloses a product fabricated by the method of Claim 1 (refer to the rejection of Claim 1.) 

Regarding Claim 37, Feinberg does not disclose a step of creating a surface deviation analysis. Alharbi teaches ([Abstract], pp. 504-508 [Materials and Methods]) the use of a surface deviation analysis (p. 506 [Analysis] describes a 3D-deviation analysis wherein the image of the replacement structure (test model: STL file of the scanned printed crowns) is overlaid with the computer model (reference model: STL file of the virtually designed crown), and the root mean square estimate of the test model and the computer model were calculated) The purpose of the surface deviation analysis is to assess the differences in shape between the replacement structure and the computer model. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a step of creating a surface deviation analysis in the method of Feinberg, as taught by Alharbi, in order to assess the differences in shape between the replacement structure and the computer model.

Regarding Claim 38, Feinberg discloses the invention substantially as claimed being (Figs. 2 and 4A-4C; [Abstract], [0008], and [0035]-[0066]) a method of fabricating a replacement structure for a biological structure of a patient, the method comprising:
depositing a structure material into a support material in the form of the replacement structure (FIG. 4B shows a scaled-down FRESH printed vasculature 404 embedded within a support bath 406 with a US penny 408 for size reference) based upon a computer model generated from image data of the biological structure of the patient ([0065] describes:”…3D models of the right coronary arterial tree from a human heart can be scaled-down and printed using FRESH with high fidelity.  FIG. 4A shows a 3D CAD model 400 of the coronary artery vasculature from a human heart.  Coronary artery 3D models based on whole-body MRI imaging can be downloaded from a database that has 3D data for major arteries and veins in the body.)
wherein the support material is stationary at an applied stress level below a threshold shear stress level and flows at an applied shear stress level at or above the threshold shear stress level [0008];
wherein the support material is configured to physically support the structure material during deposition of the structure material [0008];
wherein the structure material comprises a fluid that transitions to a solid or semi-solid state after deposition [0008];
wherein the structure material comprises a contrast agent (Fig. 3A and [0064] describe the use of food coloring for visualization; Fig. 4B and [0066] describes a fluorescently-labeled structure material);
removing the support material ([0008] and [0039]); and 
inducing cross-linking of the structure material of the replacement structure ([0052] and [0053] describe the structure material being crosslinked); and
imaging the replacement structure according to the contrast agent (Figs 4B-4C and [0066] describe imaging the replacement structure, which is the fluorescently-labeled alginate structure, using confocal microscopy) wherein imaging the replacement structure comprises capturing the image of the replacement structure (Fig. 4B) via an imaging technique selected from the group consisting of CT, MRI, OCT, and laser scanning (with a laser scanning confocal microscope) ([0066] discloses: “[T]he printed vasculature 404 can be released intact from the thermo-reversible support bath 406 and imaged using a laser scanning confocal microscope to visualize the hollow lumen that is generated.”)
However, Feinberg does not disclose a step of overlaying the image of the replacement structure with the computer model.
In the same field of computer-assisted manufacturing, Alharbi teaches ([Abstract], pp. 504-508 [Materials and Methods]) a method of fabricating a replacement structure for a biological structure of a patient (a replacement crown for a tooth) comprising a step of overlaying the image of the replacement structure (test model: STL file of the scanned printed crowns) with the computer model (reference model: STL file of the virtually designed crown) (see Figure 7, p. 507, [Qualitative Findings].) The purpose of this step is to assess the differences between the replacement structure and the computer model (p. 507, [Qualitative Findings].)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a step of overlaying the image of the replacement structure with the computer model in the method of Feinberg, as taught by Alharbi, in order to assess the differences between the replacement structure and the computer model.




Claims 2-4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg in view Alharbi, as applied to Claim 1, and further in view of Bellichi et al. (Bellichi) US 2018/0296367 A1.

Regarding Claim 2, Feinberg, in view of Alharbi, discloses [0065] a step obtaining the image data of the biological structure, and generating the computer model of the biological structure from the image data of the biological structure ([0065] describes:”…3D models of the right coronary arterial tree from a human heart can be scaled-down and printed using FRESH with high fidelity.  FIG. 4A shows a 3D CAD model 400 of the coronary artery vasculature from a human heart.  Coronary artery 3D models based on whole-body MRI imaging can be downloaded from a database that has 3D data for major arteries and veins in the body.)
However, Feinberg does not specify if the image data comes from the patient in question. Bellichi teaches (Figs. 13 and 23-27; [0160]-[0166] and [0178]) a method of fabricating a replacement structure including steps of obtaining the image data of the biological structure from the patient ([0161]-[0162]), and generating the computer model of the biological structure from the image data of the biological structure ([0163]; a digital model of prosthesis  is illustrated in Fig. 26), in the same field of endeavor, for the purpose of customizing the replacement structure for the patient.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg, as modified by Alharbi, such that the image data of the biological structure is obtained from the patient, as taught by Bellichi, in order to customize the replacement structure for each patient.

Regarding Claim 3, Feinberg, in view of Alharbi,  does not disclose a step of obtaining the image data of the biological structure by scanning a patient with a CT scan. Bellichi teaches (Fig. 16; [0009]-[0011] and [0174]) a method of fabricating a replacement structure including a step of obtaining the image data of the biological structure by scanning a patient with a CT scan, in the same field of endeavor, for the purpose of providing a customized replacement structure for the patient.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg, as modified by Alharbi, and to provide a step of obtaining the image data of the biological structure by scanning a patient with a CT scan, as taught by Bellichi, in order to customize the replacement structure for the patient.


Regarding Claim 4, Feinberg, in view of Alharbi, does not explicitly disclose a step of obtaining the image data of the biological structure by scanning a patient with an MRI scan.
Bellichi teaches (Figs. 4 and 6; [0137]-[0138]) a method of fabricating a replacement structure including a step of obtaining the image data of the biological structure by scanning a patient with an MRI scan, in the same field of endeavor, for the purpose of obtaining a high-fidelity replacement structure of an internal organ of a patient.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg, as modified by Alharbi, and to provide a step of obtaining the image data of the biological structure by scanning a patient with an MRI scan, as taught by Bellichi, in order to obtain a high-fidelity replacement structure of an internal organ of a patient.


Regarding Claim 13, Feinberg, in view of Alharbi, does not disclose a step of treating a selected portion of the replacement structure to create a differential rigidity in the replacement structure.
Bellichi teaches (Fig. 3A; [0125]-[0127]) a method of fabricating a replacement structure including a step of treating a selected portion of the replacement structure to create a differential rigidity in the replacement structure ([0126] describes: “…different flexibilities or rigidities of each zone 22 are provided based on the density or amount of material provided in each zone 22”; and [0127] describes: “...different flexibilities or rigidities of each zone 22 are provided based on the type of material used to form the scaffolding 12…”), in the same field of endeavor, for the purpose of providing a more accurate replicate of the patient's natural anatomy [0125].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg, as modified by Alharbi, and to provide a step of treating a selected portion of the replacement structure to create a differential rigidity in the replacement structure, as taught by Bellichi, in order to provide a more accurate replicate of the patient's natural anatomy.

Regarding Claim 16, Feinberg, in view of Alharbi, does not disclose a step of surgically fitting the replacement structure in a patient from whom the image data of the biological structure was captured.
Bellichi teaches (Fig 14; [0171]-[0172]) a method of fabricating a replacement structure (a prosthesis) including a step of surgically fitting the replacement structure in a patient (Fig. 14, block 140) from whom the image data of the biological structure was captured (Fig. 14, block 134), in the same field of endeavor, for the purpose of providing a customized prosthesis for a patient.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg, as modified by Alharbi, and to provide a step of surgically fitting the replacement structure in a patient from whom the image data of the biological structure was captured, as taught by Bellichi, in order to provide a customized prosthesis for a patient.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, in view of Alharbi and Bellichi, as applied to Claim 2, and further in view of Redel et al. (Redel) US 2007/0265521 A1.
Feinberg, in view of Alharbi and Bellichi, does not disclose a step of obtaining the image data of the biological structure comprising scanning a patient with an OCT scan.
Redel teaches (Fig. 4; [0048]-[0050]) a system and a method of obtaining an image data of the biological structure by scanning a patient with an OCT scan, in the same field of image processing, for the purpose of improving visualization during a surgical intervention.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg, as modified by Alharbi and Bellichi, and to provide a step of obtaining the image data of the biological structure comprising scanning a patient with an OCT scan, as taught by Redel, in order to improve visualization during a surgical intervention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, in view of Alharbi and Bellichi, as applied to Claim 2, and further in view of Davis, US 2018/0296783 A1.
Feinberg, in view of Alharbi and Bellichi, does not disclose a step of obtaining the image data of the biological structure comprising scanning a patient with a laser scan.
Davis teaches [0064] a method of forming a face mask including a step of obtaining an image data of a human face by scanning a patient with a laser scan, in the field of 3D printing, for the purpose of providing matching contours of the human face for increased comfort [0063].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg, as modified by Alharbi and Bellichi, and to provide a step of obtaining the image data of the biological structure comprising scanning a patient with a laser scan, as taught by Davis, in order to provide a customized replacement structure for the patient.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, in view of Alharbi and Bellichi, as applied to Claim 2, and further in view of Osypka, US 2017/0340336 A1.
Feinberg, in view of Alharbi and Bellichi, does not disclose a step of obtaining the image data of the biological structure comprising scanning a patient with an ultrasound scan.
Osypka teaches (Figures 5-9; [Abstract] and [0202]) a method of fabricating a medical closure device for a patient’s heart including a step of obtaining an image data of the biological structure by scanning a patient with an ultrasound scan [0202], in the field of heart surgery, for the purpose of providing a closure device optimally adapted to the morphology of the patient’s heart [0007].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Feinberg, as modified by Alharbi and Bellichi, and to provide a step of obtaining the image data of the biological structure comprising scanning a patient with an ultrasound scan, as taught by Osypka, in order to provide a device optimally adapted to the patient’s morphology.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, in view of Alharbi,  and as evidenced by Lee (Lee et al. The effect of injected RGD modified alginate on angiogenesis and left ventricular function in a chronic rat infarct model. Biomaterials, 2009. 30(5), pp.751-756.)
Feinberg discloses [0070] a step of applying a growth agent (RGD peptide) to the replacement structure. However, Feinberg, in view of Alharbi, does not explicitly disclose that the RGD peptide is   an angiogenesis-inducing agent. In the field of bioengineering, Lee teaches ([Abstract] and [Conclusion]) that RGD modified alginate enhances angiogenesis. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that the RGD peptide in the method of Feinberg, as modified by Alharbi, is an angiogenesis-inducing agent.

Response to Arguments
Applicant's arguments filed 06/13/22 with respect to Claim 1 have been fully considered and are persuasive.  Regarding Claim 1, Applicant argues that the references fail to teach the limitation “determining a dimensional accuracy of the replacement structure by comparing the image of the replacement structure with the computer model.” The rejections have been amended to include a secondary reference, namely Alharbi, to teach this limitation. Alharbi teaches ([Abstract], pp. 504-508 [Materials and Methods]) a method of fabricating a replacement structure for a biological structure of a patient (a replacement crown for a tooth) comprising a step of determining a dimensional accuracy of the replacement structure (the root mean square and average values between the STL files of the test model and the reference computer model were calculated) by comparing the image of the replacement structure (test model: STL file of the scanned printed crowns) with the computer model (reference model: STL file of the virtually designed crown)  (see p. 506, [Analysis]). It would have been obvious to include a step of determining a dimensional accuracy of the replacement structure by comparing the image of the replacement structure with the computer model in the method of Feinberg  for the purpose of  evaluating the deviations between the replacement structure as compared to the computer model.
Claims 1, 8-11, 15, and 17-23 are now rejected under 35 U.S.C. 103 as being unpatentable over Feinberg in view of Alharbi. Newly added claims 37 and 38 are also rejected under 35 U.S.C. 103 as being unpatentable over Feinberg in view of Alharbi. Additionally, Claims 2-4, 13, and 16 are rejected under 35 U.S.C. 103 as being obvious over Feinberg in view of Alharbi and Bellichi. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, Alharbi, Bellichi, and Redel. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, Alharbi , Bellichi, and Davis. Claim 7 is now rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, Alharbi , Bellichi, and Osypka. Finally, Claim 12 is now rejected under 35 U.S.C. 103 as being unpatentable over Feinberg, Alharbi, and Lee.


Conclusion
 Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137. The examiner can normally be reached 9AM - 5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/Examiner, Art Unit 3774              

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774